Citation Nr: 0829965	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for spondylolisthesis at 
L4-5, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
September 1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio, VA Regional Office (RO).  

The Board notes that the agency of original jurisdiction 
(AOJ) increased the evaluation to 20 percent in a May 2005 
rating decision.  Since the increase to 20 percent did not 
constitute a full grant of the benefits sought, however, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2008.  A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that his spondylolisthesis at L4-5 is 
worse, and that it has a negative impact on his employment, 
Transcript at 1-3 (2008).  The Board notes that the evidence 
associated with the claims file reflects treatment relevant 
to the back since the most recent VA examination in March 
2005.  In addition, as reflected in correspondence from his 
representative, received in July 2008, the appellant asserts 
that his service-connected spondylolisthesis at L4-5 has 
caused other back symptoms/disorders, to include degenerative 
changes at L4-5 and in the right sacroiliac joint.  The Board 
finds that further development is necessary in order to make 
a determination as to the degree of impairment due to the 
appellant's service-connected spondylolisthesis at L4-5.  

The Board notes that the appellant's spondylolisthesis at L4-
5 is currently evaluated under Diagnostic Code 5239 for 
spondylolisthesis or segmental instability, which is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  38 C.F.R. § 4.71a, 
Diagnostic Code 5239 (2007).  Under the General Rating 
Formula, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA examination with an orthopedist 
to determine the degree of impairment due 
to spondylolisthesis at L4-5.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  The AOJ should 
request that the examiner provide report 
all symptoms due to the service-connected 
spondylolisthesis at L4-5, to include the 
impact that it has on his employment, and 
whether it has caused or aggravated any 
other disorders.  The AOJ should also 
request that, if any increase in severity 
is identified, the examiner provide an 
opinion as to the date of increase, to the 
extent possible.  A complete rationale 
should accompany all opinions provided.  

2.  In light of the above, the claim 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

